Exhibit 10-31
SETTLEMENT AGREEMENT AND RELEASE
 
 
This Settlement Agreement and Release (“Agreement”) is entered into as of
January __, 2011, by and between George W. Evans (“Employee”), George W. Evans,
III, Timothy P. Evans and Cellceutix Corporation, a Nevada corporation (the
“Company”, and together with Employee, George W. Evans, III and Timothy P.
Evans, are collectively referred to as the “Parties” and each individually as a
‘Party’”).
 
WHEREAS, on December 7, 2007, Employee and the Company entered into an
Employment Agreement (“Employment Agreement”);
 
WHEREAS, on November 5, 2010, Employee and the Company had a disagreement (the
“Dispute”) that resulted in the termination of the Employment Agreement;
 
WHEREAS, the Parties desire and wish to compromise and settle their disputes in
order to avoid the expense, burden and uncertainty of further litigation and to
resolve all claims and disputes now existing or hereafter arising between them
without litigation, and to settle and discontinue the Dispute.
 
NOW, THEREFORE, in consideration of the mutual promises, agreements, covenants
and representations contained herein, and other good and valuable consideration,
the receipt and sufficiency of which each of the Parties hereby acknowledges,
the Parties hereby agree as follows:
 
1. Recitals.  The foregoing recitals constitute an integral part of this
Agreement.
 
2. No Admission of Liability.  Nothing contained in or related to this Agreement
is to be construed as an admission on the part of any Party as to any liability
on the part of any Party or as to the truth of any allegation or claim asserted
by the other, and neither this Agreement nor the terms or contents hereof shall
be admissible at any legal, quasi-legal, arbitration, or other dispute
resolution proceeding except to the extent necessary to enforce the rights
and/or obligations arising under this Agreement.
 
3.           Settlement Terms.  The Parties agree to settle all claims and
issues that may or could exist between them upon the following terms and
conditions:
(a)           The Parties shall execute two (2) copies of this Agreement, which
may be executed in counterparts, each of which shall be deemed to be an
original.
(b)           Provided that Employee accepts the terms of this Agreement, the
Company shall pay to the Employee the total sum of One Million Dollars
($1,000,000) to purchase 4,602,312 shares of the Company’s common stock held by
Employee and/or Employee’s sons and options to purchase 2,755,430 shares of
Common Stock held by Employee  (the “Options”):
(i) the sum of One Hundred Thousand Dollars ($100,000) (the “Initial Cash
Payment”);
(ii)  the sum of Nine Hundred Thousand Dollars ($900,000) (the “Installment
Payment” and together with the Initial Cash Payment, the “Settlement Payment”)
in three, separate, equal installments of Three Hundred Thousand Dollars
($300,000.00) payable on the anniversary of the execution of this Agreement and
continuing for the next two (2) successive anniversaries; and
(iii)           All payments will be made by check payable to the following
individuals in the following proportions: 60% to George W. Evans; 20% to George
W. Evans III and 20% to Timothy P Evans.
(c)           Provided that Employee accepts the terms of this Agreement, the
Employee, upon execution of this Agreement, shall deliver to the Company:
(i)  An aggregate of 4,602,312 shares of the Company’s common stock, par value
$0.0001 per share (“Common Stock”), 2,766,496 shares held in the name of
Employee,   917,908 shares held in the name of Timothy P. Evans and 917,908 held
in the name of George W. Evans III (collectively, the “Settlement Shares”),
together with signature guaranteed stock powers, in blank; and
(ii)  Authorizes that all Options to purchase 2,755,430  shares of Common Stock
held by Employee (the “Options”) to be cancelled.
(d) The Settlement Shares shall be held in escrow with Tarter Krinsky & Drogin
LLP (the “Escrow Agent”), who shall cause the Settlement Shares to be retired,
cancelled and returned to unissued status in connection and pro rata with, the
Company’s Payment of the Settlement Payment to Employee and in accordance with
the terms of the Escrow Agreement (the “Escrow Agreement”).  Accordingly, for
each Settlement Payment installment made to the Employee, the Escrow Agent shall
release from escrow, for the sole purpose of retiring and canceling, such number
of Settlement Shares directly in proportion to the payment made to
Employee.  (For example, if the Company pays the Employee $100,000.00, the
Escrow Agreement shall cause 460,000 Settlement Shares.
[$100,000/$1,000,000=0.10 x 4,600.000=460,000]).   The Company will pay all of
the Escrow Fees.


(e) The Settlement Payment is being made in full resolution of any and all
claims the Employee asserted or could have asserted against the Company jointly
and severally through the effective date of this Agreement.
(f) None of the Parties have made any representation to the other in any way
relating to the taxability or any tax liability that may result from payment of
the Settlement Payment.
 
4.           Release.  Upon execution of this Agreement by all Parties, except
for the Company’s obligations set forth herein, the Employee agrees as follows:
(a)           Upon payment of the Settlement Payment in full, Employee, as
releasor, except for the Company’s obligations set forth herein, completely and
forever releases the Company, and the Company’s parents, subsidiaries,
affiliates, agents, directors, officers, employees, successors, and assigns,
from any and all actions, causes of action, claims, suits, and demands
whatsoever, in law or in equity, which as against the Company, including, but
not limited to any and all causes of action,  claims, suits, and demands
whatsoever relating to the Employment Agreement, Employee ever had, could have
had, or will have, whether presently known or unknown, from the beginning of the
world to the date Employee signs the Agreement.
 (b)           In addition to the retirement of the Employee Shares by the
Company, Employee agrees to surrender and retire any and all of the Employee
Shares, outstanding Options (which have only been issued in book entry form),
warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any Common Stock or Common Stock equivalents, or contracts,
commitments, understandings or arrangements by which the Employee is or may
become bound to issue additional Common Stock or Common Stock equivalents.
 (c)           This release, when effective, covers, without limitation, any
claims of harassment and/or discrimination on the basis of sex, sexual
harassment, sexual orientation, gender identification, pregnancy, disability
(including claims concerning a history or record of a disability, and claims
that the Employee was regarded as having a disability), handicap, race, color,
religion, creed, national origin, ancestry, age including, without limitation,
the Age Discrimination in Employment Act (“ADEA”), the Older Workers Benefits
Protection Act, and any Massachusetts, New York and/or Nevada State Human Rights
Laws), the Sarbanes-Oxley Act of 2002, citizenship, ethnic characteristics,
sexual or affectional preference, gender identification, veteran status or
marital status and also includes, no matter how denominated or described, any
claims of discrimination and retaliation under any federal, state or local law,
rule, regulation or executive order, and any claims of wrongful discharge or
termination, breach of contract, written or oral, express or implied,  breach of
promise, public policy, negligence, retaliation, defamation, impairment of
economic opportunity,  loss of  business opportunity, fraud, misrepresentation,
and whistle-blower activities.
(d)           The Parties intend this release, when effective, to be construed
and interpreted as a general release to the fullest extent permitted by
law.  The terms of this Agreement are accepted by the Employee as full and
complete resolution, accord and satisfaction of any and all claims, demands or
grievances the Employee has made against, and/or could have made against the
Company arising out of or relating in any way to the former employment with the
Company.
(e)           The releases set forth above shall be effective upon the full and
final payment of the Settlement Payment.
(f)           The parties agree that, as of the as of the effective date of this
Agreement, the running of any statute(s) of limitations or other periods for
filing claims, whether in a judicial proceeding, arbitration, or otherwise,
shall be tolled and suspended unless and until there is a default in payment of
the Settlement Payment.
 
5.           Representations by Employee.  Employee represents, warrants, and
agrees that:
(a)           Employee has not commenced or asserted any lawsuit, administrative
Charge or Complaint, arbitration, claim, union grievance, or legal proceeding
against the Company that is designed to remedy or seek redress for any right or
rights waived and/or released by this Agreement.
(b)           The Company represents that upon the signing of this Agreement it
is not insolvent.  The Company further represents that it has no claims,
potential claims or future claims against Employee for any actions or events or
lack of actions or absence of events during Employee’s term of employment with
the Company or thereafter.  The making of a payment by the Company and the
acceptance of a payment by Employee constitute further representations that the
above representations continue to be accurate.
 
6.           Representations by All Parties.  Each Party represents, warrants
and agrees that it has thoroughly read and understood the terms of this
Agreement; that it is executing this Agreement, including the releases contained
herein, freely and voluntarily, and is doing so after obtaining and receiving
advice thereon from its respective legal counsel or has knowingly, purposely and
voluntarily declined to obtain and receive such legal advice; that it is
executing this Agreement upon its best judgment and solely for the
considerations described herein; and that all actions necessary to execute this
Agreement have been taken.  The making of a payment by the Company and the
acceptance of a payment by Employee constitute further representations that the
above representations continue to be accurate.
 
7.           Additional Representations
a. Employee may revoke his acceptance of this Agreement within seven (7)
calendar days from the date on which Employee sign this Agreement.  If the
seventh (7th) day falls on a Saturday, Sunday or on a day that the Company’s
office is closed, Employee’s time to revoke Employee’s signature shall be
extended until 5:00 p.m. on the next regular business day that office is
open.  In the event Employee wishes to revoke its acceptance, Employee must give
written notice to that effect.  If Employee’s acceptance is timely revoked, or
if the Agreement is not timely signed and returned to the Company, this
Agreement shall be null, void and of no effect, and Employee shall not be
entitled to any portion of the Settlement Payment;
b. Employee is hereby advised to consult with an attorney before executing this
Agreement;


c. Employee has carefully read and understands the terms of this Agreement, and
has had a full and fair opportunity to review this Agreement with an attorney of
Employee’s choice;
d. Employee has signed this Agreement freely and voluntarily and without duress
or coercion and with full knowledge or its significance and consequences and of
the rights relinquished, surrendered, released and discharged hereunder;
e. The only conditions for signing this Agreement are the terms stated herein
and no other promise, agreement or representation of any kind has been made to
Employee by any person or entity whatsoever to cause Employee to sign this
Agreement.
 
8.           No Assignment.  Each of the Parties hereby represents and warrants
that it has not assigned or transferred to any other person or entity any debt,
claim, right, demand, obligation, cost, expense, or cause of action, in law or
in equity, that any of them may have against the others, that is, may, or would
be the subject of this Agreement.
 
9.           Attorneys’ Fees and Expenses.  Each Party agrees that it is
responsible for its own attorneys’ fees, expenses, and costs associated with, or
arising out of, the Action and/or the negotiation and execution of this
Agreement.
 
10.           Entire Agreement.  This Agreement represents the full and complete
agreement of the Parties with respect to the subject matter hereof, and
supersedes and replaces any prior agreements relating thereto, whether oral or
written.  Any amendment or modification of this Agreement must be in writing and
executed by all Parties in order to be effective.
 
11.           Construction.  This Agreement shall not be construed more strictly
against one Party than against any other Party by virtue of the fact that this
Agreement may have been drafted or prepared by counsel for one of the Parties,
the Parties recognizing and acknowledging that all Parties to this Agreement
have contributed substantially and materially to the drafting and preparation
hereof.
 
12.           Binding Agreement.  This Agreement shall be binding upon the
respective representatives, successors, and assigns of the Parties hereto.
 
13.           No Waiver.  The waiver by any Party of the performance of any
covenant, condition, promise, or representation herein shall not invalidate this
Agreement, nor shall it be considered a waiver of any subsequent, continuing, or
other covenant, condition, promise, or representation.
 
14.           Further Assurances.  The Parties mutually agree to execute,
acknowledge, and deliver any and all such agreements, documents and instruments,
and to perform any and all such acts and things as may be reasonably necessary
and proper to consummate the transactions contemplated by this Agreement. The
parties waive trial by jury in any action, proceeding or counterclaim arising
out of this Agreement, provided such waiver is not prohibited by any Laws of the
State of New York.  The provisions of this paragraph will survive the delivery
of the attached agreements, easements and/or other instruments.
 
15.           Applicable Law; Venue.  This Agreement, including all releases by
the Parties pursuant hereto, shall be governed and interpreted pursuant to the
laws of the State of New York.  The parties agree that the venue for any action
or proceeding arising in connection with this Agreement or subject matter
thereof shall be the New York State Supreme Court, County of New York. The
parties further agree that in any such action or proceeding, the prevailing
party shall be entitled to recover all reasonable attorney’s fees, costs and
disbursements.
 
16.           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 


17.           Authorized Signatories.  Each person signing this Agreement
thereby warrants that he or she is duly authorized by the entity on behalf of
which he or she is signing to enter into and to execute this Agreement.
 
18.           Headings.  The headings, titles and captions contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, extend or describe the scope of this Agreement or the intent or
meaning of any provision herein.
 
19.           Execution in Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.


IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement and
Release effective as of the date and year first written above.




______________________________
           GEORGE W. EVANS




Dated: _________________________




______________________________
GEORGE W. EVANS, III




Dated: _________________________




______________________________
TIMOTHY P. EVANS




Dated: _________________________




CELLCEUTIX CORPORATION




By:   ___________________________
Print Name:  Leo Ehrlich
Title: Chief Financial Officer




Dated: __________________________


(Acknowledgements appear on following page)
ACKNOWLEDGEMENT




COMMONWEALTH OF
_________                                                                           )
                                                      ) ss.:
COUNTY OF
_________                                                                           )


On this ___ day of January, 2011, before me personally came GEORGE W. EVANS, to
me known, and known to me to be the same person described in and who executed
the foregoing Settlement Agreement and Release and acknowledged to me that he
executed the same.






______________________________
Notary Public




---------------------------------------------------------------------------------------------------------------------






ACKNOWLEDGEMENT




COMMONWEALTH OF
_________                                                                           )
                                                      ) ss.:
COUNTY OF
_________                                                                           )


On this ___ day of January, 2011, before me personally came GEORGE W. EVANS,
III, to me known, and known to me to be the same person described in and who
executed the foregoing Settlement Agreement and Release and acknowledged to me
that he executed the same.






______________________________
Notary Public




---------------------------------------------------------------------------------------------------------------------


ACKNOWLEDGEMENT




COMMONWEALTH OF
_________                                                                           )
                                                      ) ss.:
COUNTY OF
_________                                                                           )


On this ___ day of January, 2011, before me personally came TIMOTHY P. EVANS, to
me known, and known to me to be the same person described in and who executed
the foregoing Settlement Agreement and Release and acknowledged to me that he
executed the same.






______________________________
Notary Public




---------------------------------------------------------------------------------------------------------------------




ACKNOWLEDGEMENT




STATE OF NEW YORK                                           )
) ss.:
COUNTY OF                                )


On this __ day of January, 2011, before me, the undersigned, a Notary Public in
and for said State, personally appeared  personally known to me or proved to me
on the basis of satisfactory evidence to be to individual whose name is
subscribed to the within and acknowledged to me that he has executed same as  
of  , and that by his signature on the instrument, the individual, or the
company on behalf of which the individual acted, executed the instrument.






________________________________
                  (Notary Public)

